United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

SAUL CAMPOS,

v CIVIL ACTION NO. 3:18-CV-00895-S-BT
INTEGRITY MORTGAGE CORPORATION
OF TEXAS and PENNYMAC LOAN
SERVICES, LLC

0G COR tO 6Gp 6Ge 68 Gt

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The Court has under consideration the Findings, Conclusions, and Recommendation of
United States Magistrate Judge Rebecca Rutherford dated September 9, 2019. No objections were
filed. The Court has reviewed the Findings, Conclusions, and Recommendation for plain error.
Finding none, the Court accepts the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge.

SO ORDERED.

SIGNED September 29, 2019.

 

 

UNITED STATES DISTRICT JUDGE

 
